Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 5/27/2022
Claim 2 has been cancelled
Claims 1 and 3-20 have been submitted for examination
Claims 1 and 3-20  have been allowed
Allowable Subject Matter
1.	Claims 1and 3-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to accessing a memory module includes; encoding first data of a first partial burst length to generate first parities and first cyclic redundancy codes, encoding second data of a second partial burst length to generate second parities and second cyclic redundancy codes, writing the first data and the second data to first memory devices, and writing the first parities, the first cyclic redundancy codes, the second parities, and the second cyclic redundancy codes to a second memory device and a third memory device.

The prior art of record for example Shaw teaches data memory system which includes a plurality of first data storage devices, at least two second data storage devices, and a third data storage device. The plurality of first data storage devices is configured to store first data. The second data storage devices are configured to store error correction data. Also included in the system is a control circuit configured to generate the error correction data using the first data, correct errors in the first data using the error correction data, and replace one of the plurality of first data storage devices or one of the at least two second data storage devices with the third data storage device.

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method for accessing a memory module including first memory devices, a second memory device and a third memory device, the method comprising: encoding first data of a first partial burst length to generate first parities and first cyclic redundancy codes; encoding second data of a second partial burst length to generate second parities and second cyclic redundancy codes; writing the first data and the second data to the first memory devices; and writing the first parities, the first cyclic redundancy codes, the second parities, and the second cyclic redundancy codes to the second memory device and the third memory device, wherein the first partial burst length and the second partial burst length form a burst length, and wherein each of the first memory devices, the second memory device, and the third memory device includes two or more error-independent coverages corresponding to the first partial burst length and the second partial burst length with respect to the burst length.”.
	Claims 3-14 depend from claim 1, are also allowable.
Claim 19 is allowable for the seam reasons as per claim 1.
	Claim 20 depends from claim 19, are also allowable.
3.	In regard to claim 15, 30 The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 15  (allowable features are emphasized)  
“A method for accessing a memory module including first memory devices, a second memory device, and a third memory device, the method comprising: storing data in the first memory devices; storing first error correction codes in the second memory device and the third memory device; and when an error occurs in at least one memory device among the first memory devices, replacing at least one portion of the at least one memory device with at least one portion of the second memory device.”.
	Claims 16-18 depend from claim 15, are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112